DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Claim Rejections - 35 USC §112
2.         The rejection of claims 12, 16-17 under 35 U.S.C. 112, second paragraph, has been obviated by amendment and is therefore withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.          Claims 1, 2, 6, 10, 21 is/are rejected under 35 U.S.C. 103 as being un-patentable over Chew et al., US 2008/0088013 A1, in view of Osenbach et al., US 2015/0262949 A1.


-a substrate (item 160, fig. 9F); 
-and at least one bump structure (such as item 120, fig. 9F, [0038]) disposed over the substrate, wherein the at least one bump structure comprises: 
-a pillar (such as item 121, made of nickel, as selective material, [0035]), disposed over the substrate; 
-and a solder alloy (such as item 122, [0035]), formed over the pillar, 
-the pillar is formed mainly of a metal having a lower solder-ability than copper or a copper alloy to the solder alloy (examiner note that the pillar 121 is made of nickel [0017], [0035], and as well known in the art, which is the same material so called by the applicant that has a lower solder-ability than copper or a copper alloy material, see [0075] of applicant’s specification). As noted, this material made of nickel is formed directly over and in direct contact with an upper surface of the metal having the lower solder-ability than copper or a copper alloy. 
Chew appears to not specifically specify "wherein the pillar has a height of greater than 10µ”. 

However, [0026] of Osenbach et al., discloses a pillar have a diameter ranging from approximately 20 .mu.m to approximately 80 .mu.m, and a height H.sub.P of 20-70 .mu.m. 
To form a novel pillar structure for the use in packaging integrated circuit products, such as microprocessors, storage circuits, three-dimensional (3D) chips it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a pillar with a height of greater than 10µ that would allow the relatively precise control of the height of pillars and solder layer during formation with specific accuracy of approximately 10% or better (see [0042] of Osenbach. 



Claim 6. Chew discloses wherein the pillar (such as item 121, made of nickel, fig. 1F, [0035]) formed mainly of a metal selected from the group consisting of aluminum, chromium, iron, manganese, magnesium, molybdenum, nickel, niobium, tantalum, titanium, tungsten, zinc, and alloys thereof.

Claim 10. Chew discloses semiconductor device of claim 1, further comprising an under bump metallization disposed between the substrate and the bump structure. This limitation would read through the structure of fig. 9F, items 120/130/160.

Claim 21. Chew et al., disclose a semiconductor device (such as the one in fig. 9F), comprising:
-a substrate (item 160, fig. 9F); 
-and at least one bump structure (such as item 120, fig. 9F, [0035]) disposed over the substrate, wherein the at least one bump structure comprises: 
-a pillar (such as item 121, made of nickel, [0035]), formed of a nickel-based material.
-and a solder alloy (such as item 122, [0035]), formed directly over and in direct contact with an upper surface of the pillar (as seen in fig. 9F), and a copper or copper alloy layer (such as item 130) between the pillar (121) and the substrate (160).
Chew appears to not specifically specify "wherein the pillar having a height of greater than 10µ”. 
However, [0026] of Osenbach et al., discloses a pillar have a diameter ranging from approximately 20 .mu.m to approximately 80 .mu.m, and a height H.sub.P of 20-70 .mu.m. 
.

         Allowable Subject Matter
5. 	Claims 3-5, 7-9, 11, 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
6.           Claims 12, 16-17, 26 are allowed.

                                                                         Reasons for Allowance
7.         The following is an examiner's statement of reasons for allowance:
8.         Regarding claims 12, 16-17, 26, the prior art failed to disclose or reasonably suggest wherein the copper or copper alloy layer has a height of 5 microns to 10 microns, and wherein a ratio of the height of the first pillar to the height of the copper or copper alloy layer ranges from 6/1 to 1.5/1.

 					Response to Arguments
 9.      Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive, in view of Chew et al., US 2008/0088013 A1, with Osenbach et al., US 2015/0262949 A1. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899